Case 19-01092       Doc 15-5 Filed 01/08/20         Entered 01/08/20 16:23:43        Desc
                        Certificate of Service      Page 1 of 1


                  UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MASSACHUSETTS
                               EASTERN DIVISION
____________________________
IN RE:                         )
                               )          CHAPTER 7
JOANNE N. LUNN                 )          CASE NO. 19-11275 MSH
                               )
                  Debtor       )
____________________________
PAULA FRUMAN                   )
                               )
                  Plaintiff    )          ADVERSARY PROCEEDING
                               )          NO. 19-01092
vs.                            )
                               )
JOANNE N. LUNN                 )
                               )
                  Defendant    )
____________________________


                                CERTIFICATE OF SERVICE

       I hereby certify that I have on this 8th day of January 2020, electronically served a

copy of the Motion for Summary Judgment attached hereto using the CM/ECF system

on the following CM/ECF participants:


John Fitzgerald                              Office of the U.S. Trustee

Peter J. Duffy                               on behalf of Paula Fruman



                                             /s/ Honoria DaSilva-Kilgore
                                             Honoria DaSilva-Kilgore, BB0#564202
                                             The Law Offices of
                                             Honoria DaSilva-Kilgore, P.C.
                                             2 Richard Street, P.O. Box 277
                                             Raynham, MA 02767
                                             (508) 822-3200
                                             hdklaw@hdklawoffices.com
